IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-40672
                             Summary Calendar



SIMON SMALLWOOD,

                                               Plaintiff-Appellant,

                                   versus

DIRECTOR OF HEALTHCARE SERVICES TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; JANET LUMPKINS; HERBERT L.
SCOTT; C. DINH, DR.,

                                               Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. G-94-CV-734
                        --------------------
                            June 12, 2000


Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Simon Smallwood, TDCJ-ID prisoner # 552407, appeals the

district court’s grant of summary judgment for the defendants in

his 42 U.S.C. § 1983 action against Janet Lumpkins, Unit Health

Care Administrator of the Ramsey I Unit; Dr. Dinh, Unit Physician;

and Herbert L. Scott, Ramsey I Head Warden.

           In relation to Dr. Dinh, Smallwood argues that the doctor

did not follow the proper course of treatment.              He states that

there was a pattern of inattentiveness and delays in receipt of his

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-40672
                                  -2-

medications.     He refers to his allegations in the district court

regarding his sick call requests about his urinary tract infection.

He argues that Dr. Dinh should have treated his infection with

antibiotics.

          There is no indication in the medical records or Dr.

Dinh’s affidavit that Smallwood suffered from a urinary tract

infection on November 15, 1993.    Smallwood complained of blood in

his urine, which Dr. Dinh assessed as possibly being related to

Smallwood’s prostate cancer.    As noted by the district court, the

medical records showed that Smallwood had a history of prostate

cancer.   In the face of Smallwood’s medical records, Smallwood’s

allegations against Dr. Dinh are merely a disagreement with the

doctor’s assessment of his condition.       Smallwood points to no

summary judgment evidence which creates an issue for trial in

relation to Dr. Dinh.   Celotex Corp. v. Catrett, 477 U.S. 317, 322-

24 (1986); Fed. R. Civ. P. 56(e).

          Smallwood argues that the district court misstated his

allegations and abused its discretion in granting summary judgment

for Lumpkins.     He points to no facts in the record to contradict

Lumpkins’ assertion that she had no responsibility for the staffing

of medical personnel.    Smallwood may not rest on mere allegations

in his pleadings, but must instead produce affirmative evidence and

specific facts.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

256-57 (1986).    Smallwood’s arguments on appeal do not demonstrate

that he produced any facts in response to the summary judgment

motion which showed that Lumpkins was responsible for any harm he

allegedly suffered.     Smallwood’s arguments present no basis to
                                    No. 99-40672
                                         -3-

conclude that the district court erred in granting summary judgment

for Lumpkins on the ground of no personal involvement.

                Smallwood   argues    that      the   district    court    erred   in

granting summary judgment for Scott by overlooking the chronology

of events he set forth regarding Scott’s retaliatory motive.                       He

states that Scott’s intentions were to punish.                   He does not point

to   any    particular      evidence       in   the   record     to    support    this

allegation.       He does not dispute Scott’s assertion that his job in

the main building was the same as his job in the trusty camp.

Scott’s assertions in his affidavit that he moved Smallwood so that

Smallwood could have better access to medical care are a reasonable

explanation for the chronology of events alleged and have not been

contradicted by Smallwood with any direct evidence of the alleged

retaliatory motive.

                The defendants met Smallwood’s allegations with summary

judgment evidence refuting his claims, and Smallwood rested on his

allegations. On appeal, he has not pointed to any summary judgment

evidence in the record which demonstrates the existence of a

material factual dispute.            Smallwood’s appeal is without arguable

merit and is frivolous.         See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983). Because the appeal is frivolous, it is DISMISSED.

See 5th Cir. R. 42.2.

                Smallwood is hereby informed that the dismissal of this

appeal as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g).        See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996) (“[D]ismissals as frivolous in the district courts or the

court      of    appeals    count    [as    strikes]     for     the   purposes    of
                            No. 99-40672
                                 -4-

[§ 1915(g)].”).     We caution Smallwood that once he accumulates

three strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

          APPEAL DISMISSED AS FRIVOLOUS.